In an action to recover damages for defamation, defendant appeals (by permission) from an order of the Appellate Term, Second and Eleventh Judicial Districts, dated April 2, 1974, which affirmed a judgment of the Civil Court of the City of New York, Queens County, entered March 30, 1973, after a nonjury trial, in favor of plaintiff against defendant. The trial court’s decision, in addition to holding in favor of *954plaintiff, directed that the third-party complaint be dismissed. Order affirmed, with one bill of costs jointly to respondents. The record on this appeal supports (1) the finding by the learned Trial Judge that defendant "impugned the character, integrity and reputation of the Plaintiff without just cause, with malice and [upon] unfounded suspicion” and (2) the award of damages made. Similarly, the dismissal of the third-party complaint was proper. The third-party defendant was not responsible for defendant’s subsequent publication of defamatory remarks without its authorization and in clear violation of its contract with defendant. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.